DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation “the flange positioner arm is…pivotally connected to the tool”, however, claim 13 on which it depends set forth the tool “further comprising a flange positioner arm”.  How can the arm be connected to the tool (i.e. separate from the tool), yet still be a part of the tool as established in claim 13?  This renders the claim indefinite.



	
Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 17-19, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodendieck (US 2288776).
	Regarding these claims Bodendeick teaches:
1. (Original) A tool (Figs 1-10) for handling a part within an electrical power transmission system, the part having a flange with a hole through the flange, the tool comprising: a first jaw (right 23; Fig 2) and a second jaw (left 23; Fig 2) connected to pivot relative to one another (at 28) and having respective ends that converge upon closure (as seen in Figs 1&10) to hold the flange between the respective ends (is capable of holding a flange); the first jaw having a tooth (31; Fig 2) extended at the respective end of the first jaw for fitting within the hole in the flange to hold the flange between the respective ends when the tool is in a closed position (is capable of fitting through a hole in a flange); a hot stick (14) made at least in part of dielectric material (p2, col1, lns26-27; “maple” is considered a dielectric material); and an actuator (10) connected to operate one or both of the first jaw and the second jaw from a user end of the hot stick (is capable of).  
2. (Original) The tool of claim 1 in which the respective ends define respective surfaces (31,31) for gripping and stabilizing the flange when the tool is in the closed position (are capable of).  
3. (Currently amended) The tool of claim 1 in which the respective end of the second jaw defines a slot (recess 31) for the tooth to fit within when the tool is in the closed position (is capable of; Fig 10).  
4. (Currently amended) The tool of claim 1 in which the hot stick is connected for limited relative axial movement to one or both of the first jaw and the second jaw (is capable of; clearly seen in Figs 4&5), and the actuator comprises a socket (2) in a tool end of the hot stick shaped to hold the first jaw and the second jaw in the closed position when the first jaw and the second jaw are axially retracted at least partially within the socket (clearly seen in Figs 4&5).  
5. (Currently amended) The tool of claim 1 in which the first jaw and the second jaw are biased into an open position (via 29+29A).  
6. (Currently amended) The tool of claim 1 in which the hot stick comprises a conventional universal grip-all hot stick (16).  
7. (Currently amended) The tool of claim 1 in which the actuator comprises a drive rod (29A) pivotally connected (jaws pivot with respect to 29A) to one or both of the first jaw and the second jaw, the drive rod being operable from the user end of the hot stick (operable when jaws start to exit the socket via actuation of 14 by moving 10).  
8. (Currently amended) The tool of claim 1 in which the first jaw and the second jaw form at least part of an adapter for the hot stick (may be considered an adaptor as it may be removed at 16 in order to be replaced or have another attachment attached thereto).  
9. (Currently amended) The tool of claim 1 in which the respective ends define a flange slot when in the closed position (Fig 10), the flange slot having one or more side walls separating the respective ends for shouldering an edge of the flange in use (curved edges of 27,27).  
10. (Original) The tool of claim 9 in which portions of the one or more side walls are angled in convex relation to one another (each 27 creates a convex semicircle).  
11. (Currently amended) The tool of claim 1 in which the tooth is removable (tooth may be removed from the tool if head 6 is disconnected from the hot stick 14 at 16).  
12. (Currently amended) The tool of claim 1 in combination with the part, in which the tool is in the closed position with the flange held between the respective ends, and the part is a dielectric protector for a component of the electrical power transmission system (is capable of).  
17. (Currently amended) The tool of claim 1 further comprising a trigger (38) connected for operation of the actuator from the hot stick (is capable of allowing operation of the actuator).  
18. (Original) The tool of claim 17 in which the trigger further comprises one or more of a slide element, lever (38 is a lever), or squeeze trigger.  
19. (Currently amended) The tool of claim 17 in which the trigger is biased (via 37).  

24. (Original) A tool for handling a part within an electrical power transmission system, the part having a flange with a hole through the flange, the tool comprising: a first jaw (right 23; Fig 2) and a second jaw (left 23; Fig 2) connected to pivot relative to one another (at 28) and having respective ends that converge upon closure (as seen in Figs 1&10) to hold the flange between the respective ends (is capable of holding a flange); the first jaw having a tooth (31; Fig 2) extended at the respective end of the first jaw for fitting within the hole in the flange to hold the flange between the respective ends when the tool is in a closed position (is capable of); and in which the first jaw and the second jaw form at least part of an adapter for a hot stick (may be considered an adaptor as it may be removed at 16 in order to be replaced or have another attachment attached thereto).  
25. (Original) A tool for handling a part within an electrical power transmission system, the part having a flange, the tool comprising: a first jaw (right 23; Fig 2) and a second jaw (left 23; Fig 2) connected to pivot relative to one another (at 28) and having respective ends that converge upon closure (as seen in Figs 1&10) to grip and stabilize the flange between respective surfaces defined by the respective ends in a closed position (is capable of holding a flange); a hot stick (14) made at least in part of dielectric material (p2, col1, lns26-27; “maple” is considered a dielectric material); and an actuator (10) connected to operate one or both of the first jaw and the second jaw from a user end of the hot stick (is capable of).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bodendeick in view of Turner (US 3057233).
Regarding these claims Bodendeick teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
13. The tool of claim 1 further comprising a flange positioner arm.  
14. The tool of claim 13 in which the flange positioner arm comprises a hook for fitting within a second hole in the flange.

Turner teaches that it is well known to provide hot stick tools which comprise a head with movable jaws (71, 72) and a separate arm (49) with a hook (50) which is capable of being placed into a hole of a flange if said hole is large enough.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Bodendeick to incorporate the teachings of Turner and provide the tool have an arm with a hook.  Doing so would provide an arm “which is useful for hot line work” as noted by Turner (2:69-70).

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Allowable Subject Matter
Claim 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723